Matter of Nordeen (2018 NY Slip Op 06177)





Matter of Nordeen


2018 NY Slip Op 06177


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

[*1]In the Matter of KASEY GARRETT NORDEEN, an Attorney. (Attorney Registration No. 5410998)

Calendar Date: September 17, 2018

Before: Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ.


Kasey Garrett Nordeen, Silver Spring, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER ON
Per Curiam.
Kasey Garrett Nordeen was admitted to practice by this Court in 2016 and lists a business address in Silver Spring, Maryland with the Office of Court Administration. Nordeen has applied to this Court, by affidavit sworn to June 15, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Nordeen is ineligible for nondisciplinary resignation because she has failed to timely fulfill her attorney registration requirements for the current biennial period (see Judiciary Law § 468-a; Matter of Hicks, ___ AD3d ___, 77 NYS3d 917, 918 [2018]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Nordeen has submitted correspondence indicating that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Nordeen has duly registered and cured her registration delinquency. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Nordeen is now eligible to resign for nondisciplinary reasons (see Matter of Lyddan, 160 AD3d 1334, 1335 [2018]; compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept her resignation.
Lynch, J.P., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Kasey Garrett Nordeen's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Kasey Garrett Nordeen's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Kasey Garrett Nordeen is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Nordeen is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kasey Garrett Nordeen shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.